DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Specification
The disclosure is objected to because of the following informalities: Paragraph [0039], [0042], [0052], [0055] and [0101] recite “decent” rather than “descent”.  
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites
“determine a modified flight path for each respective segment of the one or more segments of the initial flight path in the respective region by:
determine a plurality of descent gradients from a plurality of positions along the respective segment and from an estimated cruise altitude to an altitude threshold based on an estimated descent time from the estimated cruise altitude to the altitude threshold; and
move the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment,
wherein the modified flight path for the respective region is between the initial flight path and the elevation threshold line within the flight area of the respective region”.
This is improper grammar. The limitation “determine a modified flight path for each respective segment of the one or more segments of the initial flight path in the respective region by:” would then require steps of “determining” and “moving” to follow the colon, not steps of “determine” and “move” as claimed. For example, this error in grammar can be illustrated as “determine a modified flight path by determine the respective segment and move the respective segment”, which is clearly improper grammar, as this example should read as “determine a modified flight path by determining the respective segment and moving the respective segment”, or “determining a modified flight path by determining the respective segment and moving the respective segment”. The Examiner leaves it to the Applicant to decide proper amendments to address this objection such that the amendments are consistent with the fact that Claim 11 is not a method claim.
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  the claim ends in a semicolon rather than a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 1, the claim recites steps of determining a region, area, segment, path and gradients, and moving a segment, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in these claim elements preclude the steps from practically being performed in the mind. For example, the claim encompasses a person simply performing all of the “determining” steps and the “moving” step mentally. No structure or device is recited as performing any step of the claim. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because no structure or device is recited as performing any step of the claim. Therefore, nothing in the claim amounts to significantly more than the abstract idea. The Examiner notes that even if the claim was interpreted to be directed to steps performed by a generic computer (which is not required by the claim), the claimed steps can be performed as generic computer functions of simply analyzing data to reach conclusions of each “determining” step and generating a result as in the “moving” step, and no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention, which is confirmed in P[0123] of the Applicant’s The processor is generally any piece of computer hardware that is capable of processing information”, which shows that “any” computer such as a generic computer can perform the claimed steps.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are recited in the claim, and the claim amounts to mental steps, and may also be interpreted as amounting to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 2, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to performing a determination which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 3, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to moving a segment which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 4, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing a basis of a time value, where this basis may be 

As per Claim 5, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to performing a determination which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 6, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing data which does not amount to significantly more than the judicial exception.

As per Claim 7, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to “providing” data without reciting any structure or device to perform this “providing”, and the claim encompass a person manually providing a flight path such as by using mental steps with the aid of pen and paper, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 8, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to performing a determination which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.



As per Claim 10, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to receiving information and performing a determination, both of which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 11, the claim recites steps of determining a region, area, segment, path and gradients, and moving a segment, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “memory” and “one or more processors configured to execute the computer-executable instructions”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “memory” and “one or more processors configured to execute the computer-executable instructions”, the claim encompasses a person simply performing all of the “determining” steps and the “moving” step mentally. Also, these steps may be executed as generic computer functions of simply analyzing data to reach conclusions of each “determining” step and generating a result as in the “moving” step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but 
This judicial exception is not integrated into a practical application because the claim recites a “memory” and “one or more processors configured to execute the computer-executable instructions”, however, the “memory” and “one or more processors configured to execute the computer-executable instructions” are recited at a high-level of generality and amount to nothing more than a generic computer performing generic computer functions, as explained above. Therefore, the “memory” and “one or more processors configured to execute the computer-executable instructions” do not amount to significantly more than the abstract idea. Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention, which is confirmed in P[0123] of the Applicant’s specification which recites “The processor is generally any piece of computer hardware that is capable of processing information”, which shows that “any” computer such as a generic computer can perform the claimed steps.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a “memory” and “one or more processors configured to execute the computer-executable instructions” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 12, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to performing a determination which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 13, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to moving a segment which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 14, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to describing a basis of a time value, where this basis may be made mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 15, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to performing a determination which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 16, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to “providing” data which is equivalent to a generic computer 

As per Claim 17, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to performing a determination which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 18, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to performing a determination which may be performed mentally, where the “conditions” may simply be observed or assumed by a person, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 19, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to receiving information and performing a determination, both of which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 20, the claim recites steps of determining a region, area, segment, path and gradients, and moving a segment, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “non-transitory computer readable medium comprising computer-executable instructions”, where the instructions are intended to be executed by a “processing system”, nothing in these claim elements preclude the steps from practically 
This judicial exception is not integrated into a practical application because the claim recites a “non-transitory computer readable medium comprising computer-executable instructions” where the instructions are intended to be executed by a “processing system”, however, the “non-transitory computer readable medium” and “processing system” are recited at a high-level of generality and amount to nothing more than a generic computer performing generic computer functions, as explained above. Therefore, the “non-transitory computer readable medium comprising computer-executable instructions” where the instructions are intended to be executed by a “processing system” do not amount to significantly more than the abstract idea. Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention, which is confirmed in P[0123] of the Applicant’s specification which recites “The processor is generally any piece of computer hardware that is capable of processing information”, which shows that “any” computer such as a generic computer can perform the claimed steps. Furthermore, as mentioned above, the “processing system” is also not part of the claimed system, but is merely a system that is intended to execute the “instructions”, therefore, the claim only requires a generic “non-transitory computer readable medium”.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “non-transitory computer readable medium comprising computer-executable instructions” where the instructions are intended to be executed by a “processing system” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 1, the subject matter is the claimed “determining a plurality of descent gradients from a plurality of positions along the respective segment and from an estimated cruise altitude to an altitude threshold based on an estimated descent time from the estimated cruise altitude to the altitude threshold”.
There is no disclosure of how to determine a “plurality of descent gradients” or how to determine the positions of the “plurality of descent gradients”, or of what number of “descent gradients” are determined, or of how to select positions that correspond to the “plurality of positions along the respective segment”, or of what number of “positions along the respective segment” are generated.
There is also no disclosure of how to determine a “plurality of descent gradients” based on “an estimated descent time from the estimated cruise altitude to the altitude threshold”. There is no disclosure of any algorithm describing how any descent gradient or gradient of any kind is calculated using an “estimated descent time”, let alone multiple “descent gradients”.
P[0037] of the Applicant’s specification recites
A descent gradient is generally a three-dimensional path from a first altitude, such as a cruising altitude, to a second altitude, such as a safe altitude (e.g., altitude threshold 211). A descent gradient may be flown in the event of an unexpected event, such as an unexpected cabin depressurization, medical issue aboard the aircraft, or mechanical issue with the aircraft, to name a few examples”
and P[0074] recites 
“Block 422 uses the results of block 420, such as the different distances from step 418, along with the cruise altitude and the altitude threshold, and calculates descent gradients for a plurality of positions along each segment from step 410. Block 422 starts its calculations at the beginning of the segment and moves along the segment in, for example, fixed increments until it reaches the end”,
however, the example of P[0037] requires the occurrence of an event, and there is no disclosure of how multiple descent gradients are determined, or of how a plurality of positions along any segment are selected, when no event, let alone multiples events, has yet occurred at the time of determining the “plurality of descent gradients” or of “plurality of positions”. Regarding the mention of “fixed increments” in P[0074], the disclosure does not clearly and unambiguously recite that the “plurality of descent gradients” and “plurality of positions” are determined for positions separated by “fixed increments”, also, P[0094] shows that a descent gradient occurs at an “unexpected event”, and there is no indication that gradients “714a-c” of P[0092]-P[0094] and FIG. 7 are calculated according to “fixed increments”, therefore, P[0074] does not provide sufficient disclosure to show possession of the claimed invention.
plurality of positions” or of what points along a flight segment correspond to the start of each descent gradient of a “plurality of descent gradients”. There is not even disclosure stating that the position of the “plurality of positions” or “plurality of descent gradients” are selected at random, leaving it completely unknown exactly what locations along any flight segment would be selected for the “plurality of positions” or “plurality of descent gradients”.
Furthermore, P[0069] recites
“Step 412 uses maximum safe vertical speed for aircraft type 306c to calculate the descent time, which is the time it takes for an aircraft to descend to an altitude threshold from a cruise altitude, such as the flight path. For example, if maximum safe vertical speed for aircraft type 306c is 6,000 ft/min, and the vertical distance between cruise altitude and the altitude threshold is 25,000 feet, then step 412 would be about 4.17 minutes. In some examples, an estimated cruising altitude may be used based on estimated or predicted conditions such as weather, turbulence, or air traffic. Step 412 then calculates an estimated descent time. However, the actual cruise altitude may differ from the estimated cruise altitude based on actual and changing conditions during flight”
and P[0072] recites
“Step 418 uses the results of step 414 and step 416 to determine the distance traveled over ground. For example, if maximum operating velocity over ground is 425 MPH and the time to descend to the altitude threshold is 4.17 minutes, then aircraft traveled approximately 29.5 miles over the ground”,
descent time” is used to actually calculate a descent gradient. There is no disclosure of any algorithm that describes how any gradient is calculated based on a descent time.
Furthermore, P[0111] recites
“In some embodiments, the descent gradients are determined based on an estimated descent time from the estimated cruise altitude to the altitude threshold”
which provides no details whatsoever on how the “estimated descent time” is used to calculate a descent gradient, let alone multiple descent gradients.
As such, there is no indication in the specification that the inventors had possession of a method comprising determining a plurality of descent gradients from a plurality of positions along the respective segment and from an estimated cruise altitude to an altitude threshold based on an estimated descent time from the estimated cruise altitude to the altitude threshold.

Furthermore as per Claim 1, the subject matter is the claimed
“determining a flight area within the respective region based on the initial flight path and an elevation threshold line, wherein the elevation threshold line indicates a portion of the respective region in which all terrain is below the elevation threshold in a safe descent direction for the respective region” and “moving the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment, wherein the modified flight path for the respective region is between the initial flight path and the elevation threshold line within the flight area of the respective region”.
There is no disclosure of how to calculate an exact direction corresponding to the “safe descent direction”.
Specifically, there is no disclosure of an algorithm that clearly describes how to calculate a direction that would be considered a “safe descent direction”. For example, an aircraft typically would not descend straight down but would descend at an angle, however, this may result in some portions of terrain being below a portion of a descent flight path while other portions of terrain may interfere or block other portions of the descent flight path, as clearly terrain over an area beneath the entire descent flight path may be non-uniform in elevation. Additionally, a descent may take place as three-dimensional movement, such as down with respect to gravity and also laterally with respect to an initial travel direction. For example, an aircraft heading straight North may suddenly descend in a North-East direction, and the disclosure provides no algorithm that clearly describes what direction would be considered a “safe descent direction” in the context of aircraft movement in three dimensions.
P[0035] of the Applicant’s specification recites
“As described briefly above, one aspect of creating safe flight plans is to determine safe descent directions for various regions of the flight path. For example, in a region with high elevation terrain features to the north of a flight path, the safe descent direction may be in a southerly direction. This is because an emergency or otherwise unplanned descent is preferably performed as fast as possible and as safely as possible, and a high elevation terrain feature in an area of a flight path may create a hazard during such a descent”,
However, there is no disclosure of an algorithm used to determine that “the safe descent direction may be in a southerly direction”, in fact, the use of “may be” indicates an imprecise assumption of a “safe descent direction”. The example given at best implies that a “safe descent direction” would be in the opposite direction of “high elevation terrain features”, however, no disclosure is given that states any “safe descent direction” is in the opposite direction of “high elevation terrain features”. Furthermore, the Examiner notes that given that an aircraft cannot travel backwards, there is no disclosure of how to determine a “safe descent direction” if “high elevation terrain features” are located directly ahead of an aircraft in a travel direction of the aircraft, as clearly if the aircraft is traveling North towards “high elevation terrain features”, the aircraft cannot then head “in a southerly direction”.
As such, there is no indication in the specification that the inventors had possession of a method comprising determining a flight area within the respective region based on the initial flight path and an elevation threshold line, wherein the elevation threshold line indicates a portion of the respective region in which all terrain is below the elevation threshold in a safe descent direction for the respective region, and moving the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment, wherein the modified flight path for the respective region is between the initial flight path and the elevation threshold line within the flight area of the respective region.

Furthermore as per Claim 1, the subject matter is the claimed “moving the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment, wherein the modified flight path for the respective region is between the initial flight path and the elevation threshold line within the flight area of the respective region”.
There is no disclosure of any algorithm that describes exactly how to generate a “modified flight path” that is “between” the “initial flight path” and the “elevation threshold line”.
Furthermore, the scope of the claim is not supported by the disclosure, as the claim encompasses the entire “modified flight path” being “between” the “initial flight path” and the “elevation threshold line”, however, the disclosure contradicts this, as the disclosed “modified flight path” is not entirely “between” an “initial flight path” and an “elevation threshold line” even when considering only two dimensions as seen in FIG. 4. See below.
There is no disclosure of what relative position the “modified flight path” must have with respect to the “initial flight path” and the “elevation threshold line” to be “between” the “initial flight path” and the “elevation threshold line”. An aircraft moves in three-dimensional space, and the disclosure provides no algorithm that clearly describes the three-dimensional characteristics that are required of the “modified flight path” to ensure it is “between” the “initial flight path” and the “elevation threshold line”. P[0091] of the Applicant’s specification recites
Notably, modified flight path 600b is between elevation threshold line 624a and unsafe threshold line 626a for parts of the flight path, and furthermore, is between the initial flight path 600a and conventional flight path 600c”,
However, no algorithm is disclosed that ensures the calculation of a “modified flight path” that is “between” an “initial flight path” and an “elevation threshold line”. This paragraph describes a result without providing an algorithm to achieve the result, as there is no disclosure that indicates an algorithm invented by the Applicant ensured the result of the modified flight path being between the initial flight path and the elevation threshold line, rather the disclosure appears to simply point out that such a result happened to occur, without any indication that the disclosed invention took steps to ensure the result.
Also, for “initial flight path 600a”, “elevation threshold line 624a” and “modified flight path 600b” of FIG. 6, it can be clearly seen that line “600b” is “below” both lines “600a” and “624a” at the portion to the rightmost area of the FIG. 4 (see Exhibit #1 below), meaning the “modified flight path 600b” is in fact not entirely “between” an “initial flight path” and an “elevation threshold line” as implied by the claim, therefore, the claim is not consistent with the disclosure and encompasses an embodiment not supported by the disclosure.
[AltContent: ]
    PNG
    media_image1.png
    771
    876
    media_image1.png
    Greyscale

Exhibit #1: A replica of Applicant’s FIG. 6, where the circle is added by the Examiner to indicate where line “600b” is “below” both lines “600a” and “624a”, meaning line “600b” is not entirely “between” lines “600a” and “624a” as implied by Claim 1.
As such, there is no indication in the specification that the inventors had possession of a method comprising moving the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment, 

As per Claim 2, the subject matter is the claimed “determining if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment based on: a wind direction and wind speed for a plurality of altitudes between the estimated cruise altitude and the altitude threshold; and a maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes”.
There is no disclosure of any algorithm describing exactly how to determine “if any of the plurality of descent gradients would collide with any of the one or more terrain features” based on “a wind direction and wind speed for a plurality of altitudes between the estimated cruise altitude and the altitude threshold” and “a maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes”.
There is also no disclosure of an algorithm describing exactly how to calculate a “maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes”.
Specifically, there is no disclosure of how any collision between a descent gradient and terrain is determined using wind direction and wind speed for a plurality of altitudes or for any altitude. P[0091] of the Applicant’s specification recites
“For example, when flying a descent gradient to the southwest, northward winds 628 results in a headwind for the aircraft. Headwinds decrease the maximum operating velocity over ground and therefore decreases the distance aircraft 604 can travel over the ground during descent gradient (similar to step 418 in FIG. 4) given a maximum safe rate of descent. This shifts unsafe threshold line 626a closer to elevation threshold line 624a. Conversely, southward winds 630 results in a tailwind and increase the distance aircraft 604 can travel over the ground given the maximum safe rate of descent, shifting unsafe threshold line 626a further from elevation threshold line 624a. Notably, modified flight path 600b is between elevation threshold line 624a and unsafe threshold line 626a for parts of the flight path, and furthermore, is between the initial flight path 600a and conventional flight path 600c”,
however, this is not disclosure of an algorithm how any information specific information of wind direction and wind speed is used to determine if a descent gradient will collide with terrain, and instead, this paragraph recites “shifting” of a “unsafe threshold line” based on wind, which is not disclosure related to a descent gradient colliding with terrain as claimed. Furthermore, the Examiner notes that the disclosure does not even describe this “shifting” in a clear manner, as there is no disclosure of any algorithm that clearly describes how specific wind data will cause some specific amount of “shifting”.
Furthermore, P[0071] recites 
“Step 416 uses maximum operating velocity (e.g., Vmo) of aircraft per altitude 306f, wind forecasts per altitude 306e, and the result of step 414 to calculate maximum operating velocity over ground (e.g., Vmog) for an escape direction. Maximum operating velocity over ground is equal to the sum of maximum operating velocity and velocity of the wind, where wind velocity is positive if there is a tailwind and negative if there is a headwind, and is calculated per altitude. For example, if maximum operating velocity is 390 MPH and there is a tailwind at 35 MPH, then maximum operating velocity over ground is 425 MPH. For the same example but with a headwind, maximum operating velocity over ground is 355 MPH”,
however, this is not disclosure of an algorithm how any information specific information of a “maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes” is used to determine if a descent gradient will collide with terrain.
Furthermore, P[0054] recites
“Maximum operating velocity of aircraft per altitude 306f is a listing of maximum aircraft velocities per different altitudes. This value will vary based on type or model of the aircraft, similar to maximum safe vertical speed for aircraft type 306c”,
however, this is not disclosure of an algorithm describing exactly how to calculate a “maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes”. There is no clear disclosure of how a maximum operating velocity is determined for any possible type of aircraft.
As such, there is no indication in the specification that the inventors had possession of a method comprising determining if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment based on: a wind direction and wind speed for a plurality of altitudes between the estimated cruise altitude and the altitude threshold; and a maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes.

wherein the estimated descent time is based on a maximum safe vertical speed for the aircraft”.
There is no disclosure of an algorithm describing exactly how to calculate a “maximum safe vertical speed for the aircraft”.
 P[0042] of the Applicant’s specification recites
“Notably, aspects of descent gradient 214, such as its slope, may vary with characteristics of the aircraft making the decent, such as the maximum safe vertical speed of aircraft, as well as with ambient conditions, such as wind direction. Generally, a maximum safe vertical speed of an aircraft is the fastest the aircraft can safely descend within a safe operating flight envelope, such as, for example, about 6,000-7,000 ft/min for certain aircraft. However, the maximum safe vertical speed will vary depending on multiple factors, including aircraft type or model, weather conditions, and others”,
however, this is not disclosure of an algorithm describing exactly how to calculate a “maximum safe vertical speed”. There is no clear disclosure of how a maximum safe vertical speed is determined for any possible type of aircraft.
As such, there is no indication in the specification that the inventors had possession of a method wherein the estimated descent time is based on a maximum safe vertical speed for the aircraft.

As per Claim 5, the subject matter is the claimed “wherein the initial flight path is determined according to a great circle flight path between the origin and the destination”.
great circle flight path between the origin and the destination”.
P[0085] of the Applicant’s specification recites
“In this example, three flight paths are presented. A great circle flight path 600a, as described above, is the most direct route to the destination”,
however, this is not disclosure of an algorithm describing exactly how to calculate a “great circle flight path”. What is considered “the most direct route” to a destination is entirely subjective, and there is no disclosure of a route calculation algorithm that clearly describes what route characteristics must be included in a route for it to be considered a “great circle flight path”.
As such, there is no indication in the specification that the inventors had possession of a method wherein the initial flight path is determined according to a great circle flight path between the origin and the destination.

As per Claim 10, the subject matter is the claimed “determining the maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes”.
There is no disclosure of an algorithm describing exactly how to calculate a “maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes”.
 P[0054] of the Applicant’s specification recites
Maximum operating velocity of aircraft per altitude 306f is a listing of maximum aircraft velocities per different altitudes. This value will vary based on type or model of the aircraft, similar to maximum safe vertical speed for aircraft type 306c”,
however, this is not disclosure of an algorithm describing exactly how to calculate a “maximum operating velocity”. There is no clear disclosure of how a maximum safe vertical speed is determined for any possible type of aircraft.
As such, there is no indication in the specification that the inventors had possession of a method comprising determining the maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes.

As per Claim 11, the subject matter is the claimed “determine a plurality of descent gradients from a plurality of positions along the respective segment and from an estimated cruise altitude to an altitude threshold based on an estimated descent time from the estimated cruise altitude to the altitude threshold”.
There is no disclosure of how to determine a “plurality of descent gradients” or how to determine the positions of the “plurality of descent gradients”, or of what number of “descent gradients” are determined, or of how to select positions that correspond to the “plurality of positions along the respective segment”, or of what number of “positions along the respective segment” are generated.
There is also no disclosure of how to determine a “plurality of descent gradients” based on “an estimated descent time from the estimated cruise altitude to the altitude threshold”. There is no disclosure of any algorithm describing how any estimated descent time”, let alone multiple “descent gradients”.
P[0037] of the Applicant’s specification recites
“A descent gradient is generally a three-dimensional path from a first altitude, such as a cruising altitude, to a second altitude, such as a safe altitude (e.g., altitude threshold 211). A descent gradient may be flown in the event of an unexpected event, such as an unexpected cabin depressurization, medical issue aboard the aircraft, or mechanical issue with the aircraft, to name a few examples”
and P[0074] recites 
“Block 422 uses the results of block 420, such as the different distances from step 418, along with the cruise altitude and the altitude threshold, and calculates descent gradients for a plurality of positions along each segment from step 410. Block 422 starts its calculations at the beginning of the segment and moves along the segment in, for example, fixed increments until it reaches the end”,
however, the example of P[0037] requires the occurrence of an event, and there is no disclosure of how multiple descent gradients are determined, or of how a plurality of positions along any segment are selected, when no event, let alone multiples events, has yet occurred at the time of determining the “plurality of descent gradients” or of “plurality of positions”. Regarding the mention of “fixed increments” in P[0074], the disclosure does not clearly and unambiguously recite that the “plurality of descent gradients” and “plurality of positions” are determined for positions separated by “fixed increments”, also, P[0094] shows that a descent gradient occurs at an “unexpected event”, and there is no indication that gradients “714a-c” of P[0092]-fixed increments”, therefore, P[0074] does not provide sufficient disclosure to show possession of the claimed invention.
  There is no disclosure whatsoever of an algorithm that clearly describes what points along a flight segment are selected as the “plurality of positions” or of what points along a flight segment correspond to the start of each descent gradient of a “plurality of descent gradients”. There is not even disclosure stating that the position of the “plurality of positions” or “plurality of descent gradients” are selected at random, leaving it completely unknown exactly what locations along any flight segment would be selected for the “plurality of positions” or “plurality of descent gradients”.
Furthermore, P[0069] recites
“Step 412 uses maximum safe vertical speed for aircraft type 306c to calculate the descent time, which is the time it takes for an aircraft to descend to an altitude threshold from a cruise altitude, such as the flight path. For example, if maximum safe vertical speed for aircraft type 306c is 6,000 ft/min, and the vertical distance between cruise altitude and the altitude threshold is 25,000 feet, then step 412 would be about 4.17 minutes. In some examples, an estimated cruising altitude may be used based on estimated or predicted conditions such as weather, turbulence, or air traffic. Step 412 then calculates an estimated descent time. However, the actual cruise altitude may differ from the estimated cruise altitude based on actual and changing conditions during flight”
and P[0072] recites
“Step 418 uses the results of step 414 and step 416 to determine the distance traveled over ground. For example, if maximum operating velocity over ground is 425 MPH and the time to descend to the altitude threshold is 4.17 minutes, then aircraft traveled approximately 29.5 miles over the ground”,
however, neither of these paragraphs nor any other portion of the disclosure recites exactly how any time to descend or “descent time” is used to actually calculate a descent gradient. There is no disclosure of any algorithm that describes how any gradient is calculated based on a descent time.
Furthermore, P[0111] recites
“In some embodiments, the descent gradients are determined based on an estimated descent time from the estimated cruise altitude to the altitude threshold”
which provides no details whatsoever on how the “estimated descent time” is used to calculate a descent gradient, let alone multiple descent gradients.
As such, there is no indication in the specification that the inventors had possession of a processing system, comprising a memory comprising computer-executable instructions and one or more processors configured to execute the computer-executable instructions and cause the processing system to determine a plurality of descent gradients from a plurality of positions along the respective segment and from an estimated cruise altitude to an altitude threshold based on an estimated descent time from the estimated cruise altitude to the altitude threshold.

Furthermore as per Claim 11, the subject matter is the claimed
“determine a flight area within the respective region based on the initial flight path and an elevation threshold line, wherein the elevation threshold line indicates a portion of the respective region in which all terrain is below the elevation threshold in a safe descent direction for the respective region” and “move the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment, wherein the modified flight path for the respective region is between the initial flight path and the elevation threshold line within the flight area of the respective region”.
There is no disclosure of how to calculate an exact direction corresponding to the “safe descent direction”.
Specifically, there is no disclosure of an algorithm that clearly describes how to calculate a direction that would be considered a “safe descent direction”. For example, an aircraft typically would not descend straight down but would descend at an angle, however, this may result in some portions of terrain being below a portion of a descent flight path while other portions of terrain may interfere or block other portions of the descent flight path, as clearly terrain over an area beneath the entire descent flight path may be non-uniform in elevation. Additionally, a descent may take place as three-dimensional movement, such as down with respect to gravity and also laterally with respect to an initial travel direction. For example, an aircraft heading straight North may suddenly descend in a North-East direction, and the disclosure provides no algorithm that clearly describes what direction would be considered a “safe descent direction” in the context of aircraft movement in three dimensions.
P[0035] of the Applicant’s specification recites
“As described briefly above, one aspect of creating safe flight plans is to determine safe descent directions for various regions of the flight path. For example, in a region with high elevation terrain features to the north of a flight path, the safe descent direction may be in a southerly direction. This is because an emergency or otherwise unplanned descent is preferably performed as fast as possible and as safely as possible, and a high elevation terrain feature in an area of a flight path may create a hazard during such a descent”,
However, there is no disclosure of an algorithm used to determine that “the safe descent direction may be in a southerly direction”, in fact, the use of “may be” indicates an imprecise assumption of a “safe descent direction”. The example given at best implies that a “safe descent direction” would be in the opposite direction of “high elevation terrain features”, however, no disclosure is given that states any “safe descent direction” is in the opposite direction of “high elevation terrain features”. Furthermore, the Examiner notes that given that an aircraft cannot travel backwards, there is no disclosure of how to determine a “safe descent direction” if “high elevation terrain features” are located directly ahead of an aircraft in a travel direction of the aircraft, as clearly if the aircraft is traveling North towards “high elevation terrain features”, the aircraft cannot then head “in a southerly direction”.
As such, there is no indication in the specification that the inventors had possession of a processing system, comprising a memory comprising computer-executable instructions and one or more processors configured to execute the computer-executable instructions and cause the processing system to determine a flight area within the respective region based on the initial flight path and an elevation threshold line, wherein the elevation threshold line indicates a portion of the respective region in which all terrain is below the elevation threshold in a safe descent direction for 

Furthermore as per Claim 11, the subject matter is the claimed “move the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment, wherein the modified flight path for the respective region is between the initial flight path and the elevation threshold line within the flight area of the respective region”.
There is no disclosure of any algorithm that describes exactly how to generate a “modified flight path” that is “between” the “initial flight path” and the “elevation threshold line”.
Furthermore, the scope of the claim is not supported by the disclosure, as the claim encompasses the entire “modified flight path” being “between” the “initial flight path” and the “elevation threshold line”, however, the disclosure contradicts this, as the disclosed “modified flight path” is not entirely “between” an “initial flight path” and an “elevation threshold line” even when considering only two dimensions as seen in FIG. 4. See below.
There is no disclosure of what relative position the “modified flight path” must have with respect to the “initial flight path” and the “elevation threshold line” to be between” the “initial flight path” and the “elevation threshold line”. An aircraft moves in three-dimensional space, and the disclosure provides no algorithm that clearly describes the three-dimensional characteristics that are required of the “modified flight path” to ensure it is “between” the “initial flight path” and the “elevation threshold line”. P[0091] of the Applicant’s specification recites
“Notably, modified flight path 600b is between elevation threshold line 624a and unsafe threshold line 626a for parts of the flight path, and furthermore, is between the initial flight path 600a and conventional flight path 600c”,
However, no algorithm is disclosed that ensures the calculation of a “modified flight path” that is “between” an “initial flight path” and an “elevation threshold line”. This paragraph describes a result without providing an algorithm to achieve the result, as there is no disclosure that indicates an algorithm invented by the Applicant ensured the result of the modified flight path being between the initial flight path and the elevation threshold line, rather the disclosure appears to simply point out that such a result happened to occur, without any indication that the disclosed invention took steps to ensure the result.
Also, for “initial flight path 600a”, “elevation threshold line 624a” and “modified flight path 600b” of FIG. 6, it can be clearly seen that line “600b” is “below” both lines “600a” and “624a” at the portion to the rightmost area of the FIG. 4 (see Exhibit #1 below), meaning the “modified flight path 600b” is in fact not entirely “between” an “initial flight path” and an “elevation threshold line” as implied by the claim, therefore, the claim is not consistent with the disclosure and encompasses an embodiment not supported by the disclosure.
[AltContent: ]
    PNG
    media_image1.png
    771
    876
    media_image1.png
    Greyscale

Exhibit #2: A replica of Applicant’s FIG. 6, where the circle is added by the Examiner to indicate where line “600b” is “below” both lines “600a” and “624a”, meaning line “600b” is not entirely “between” lines “600a” and “624a” as implied by Claim 11.
As such, there is no indication in the specification that the inventors had possession of a processing system, comprising a memory comprising computer-executable instructions and one or more processors configured to move the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the 

As per Claim 12, the subject matter is the claimed “determine if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment based on: a wind direction and wind speed for a plurality of altitudes between the estimated cruise altitude and the altitude threshold; and a maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes”.
There is no disclosure of any algorithm describing exactly how to determine “if any of the plurality of descent gradients would collide with any of the one or more terrain features” based on “a wind direction and wind speed for a plurality of altitudes between the estimated cruise altitude and the altitude threshold” and “a maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes”.
There is also no disclosure of an algorithm describing exactly how to calculate a “maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes”.
Specifically, there is no disclosure of how any collision between a descent gradient and terrain is determined using wind direction and wind speed for a plurality of altitudes or for any altitude. P[0091] of the Applicant’s specification recites
For example, when flying a descent gradient to the southwest, northward winds 628 results in a headwind for the aircraft. Headwinds decrease the maximum operating velocity over ground and therefore decreases the distance aircraft 604 can travel over the ground during descent gradient (similar to step 418 in FIG. 4) given a maximum safe rate of descent. This shifts unsafe threshold line 626a closer to elevation threshold line 624a. Conversely, southward winds 630 results in a tailwind and increase the distance aircraft 604 can travel over the ground given the maximum safe rate of descent, shifting unsafe threshold line 626a further from elevation threshold line 624a. Notably, modified flight path 600b is between elevation threshold line 624a and unsafe threshold line 626a for parts of the flight path, and furthermore, is between the initial flight path 600a and conventional flight path 600c”,
however, this is not disclosure of an algorithm how any information specific information of wind direction and wind speed is used to determine if a descent gradient will collide with terrain, and instead, this paragraph recites “shifting” of a “unsafe threshold line” based on wind, which is not disclosure related to a descent gradient colliding with terrain as claimed. Furthermore, the Examiner notes that the disclosure does not even describe this “shifting” in a clear manner, as there is no disclosure of any algorithm that clearly describes how specific wind data will cause some specific amount of “shifting”.
Furthermore, P[0071] recites 
“Step 416 uses maximum operating velocity (e.g., Vmo) of aircraft per altitude 306f, wind forecasts per altitude 306e, and the result of step 414 to calculate maximum operating velocity over ground (e.g., Vmog) for an escape direction. Maximum operating velocity over ground is equal to the sum of maximum operating velocity and velocity of the wind, where wind velocity is positive if there is a tailwind and negative if there is a headwind, and is calculated per altitude. For example, if maximum operating velocity is 390 MPH and there is a tailwind at 35 MPH, then maximum operating velocity over ground is 425 MPH. For the same example but with a headwind, maximum operating velocity over ground is 355 MPH”,
however, this is not disclosure of an algorithm how any information specific information of a “maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes” is used to determine if a descent gradient will collide with terrain.
Furthermore, P[0054] recites
“Maximum operating velocity of aircraft per altitude 306f is a listing of maximum aircraft velocities per different altitudes. This value will vary based on type or model of the aircraft, similar to maximum safe vertical speed for aircraft type 306c”,
however, this is not disclosure of an algorithm describing exactly how to calculate a “maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes”. There is no clear disclosure of how a maximum operating velocity is determined for any possible type of aircraft.
As such, there is no indication in the specification that the inventors had possession of a processing system wherein the one or more processors are further configured to cause the processing system to determine if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment based on: a wind direction and wind speed for a plurality of altitudes between 

As per Claim 14, the subject matter is the claimed “wherein the estimated descent time is based on a maximum safe vertical speed for the aircraft”.
There is no disclosure of an algorithm describing exactly how to calculate a “maximum safe vertical speed for the aircraft”.
 P[0042] of the Applicant’s specification recites
“Notably, aspects of descent gradient 214, such as its slope, may vary with characteristics of the aircraft making the decent, such as the maximum safe vertical speed of aircraft, as well as with ambient conditions, such as wind direction. Generally, a maximum safe vertical speed of an aircraft is the fastest the aircraft can safely descend within a safe operating flight envelope, such as, for example, about 6,000-7,000 ft/min for certain aircraft. However, the maximum safe vertical speed will vary depending on multiple factors, including aircraft type or model, weather conditions, and others”,
however, this is not disclosure of an algorithm describing exactly how to calculate a “maximum safe vertical speed”. There is no clear disclosure of how a maximum safe vertical speed is determined for any possible type of aircraft.
As such, there is no indication in the specification that the inventors had possession of a processing system wherein the estimated descent time is based on a maximum safe vertical speed for the aircraft.

wherein the initial flight path is determined according to a great circle flight path between the origin and the destination”.
There is no disclosure of an algorithm that describes exactly how to calculate a “great circle flight path between the origin and the destination”.
P[0085] of the Applicant’s specification recites
“In this example, three flight paths are presented. A great circle flight path 600a, as described above, is the most direct route to the destination”,
however, this is not disclosure of an algorithm describing exactly how to calculate a “great circle flight path”. What is considered “the most direct route” to a destination is entirely subjective, and there is no disclosure of a route calculation algorithm that clearly describes what route characteristics must be included in a route for it to be considered a “great circle flight path”.
As such, there is no indication in the specification that the inventors had possession of a processing system wherein the initial flight path is determined according to a great circle flight path between the origin and the destination.

As per Claim 19, the subject matter is the claimed “determine the maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes”.
There is no disclosure of an algorithm describing exactly how to calculate a “maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes”.

“Maximum operating velocity of aircraft per altitude 306f is a listing of maximum aircraft velocities per different altitudes. This value will vary based on type or model of the aircraft, similar to maximum safe vertical speed for aircraft type 306c”,
however, this is not disclosure of an algorithm describing exactly how to calculate a “maximum operating velocity”. There is no clear disclosure of how a maximum safe vertical speed is determined for any possible type of aircraft.
As such, there is no indication in the specification that the inventors had possession of a processing system wherein the one or more processors are further configured to cause the processing system to determine the maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes.

As per Claim 20, the subject matter is the claimed “determining a plurality of descent gradients from a plurality of positions along the respective segment and from an estimated cruise altitude to an altitude threshold based on an estimated descent time from the estimated cruise altitude to the altitude threshold”.
There is no disclosure of how to determine a “plurality of descent gradients” or how to determine the positions of the “plurality of descent gradients”, or of what number of “descent gradients” are determined, or of how to select positions that correspond to the “plurality of positions along the respective segment”, or of what number of “positions along the respective segment” are generated.
There is also no disclosure of how to determine a “plurality of descent gradients” based on “an estimated descent time from the estimated cruise altitude to the altitude threshold”. There is no disclosure of any algorithm describing how any descent gradient or gradient of any kind is calculated using an “estimated descent time”, let alone multiple “descent gradients”.
P[0037] of the Applicant’s specification recites
“A descent gradient is generally a three-dimensional path from a first altitude, such as a cruising altitude, to a second altitude, such as a safe altitude (e.g., altitude threshold 211). A descent gradient may be flown in the event of an unexpected event, such as an unexpected cabin depressurization, medical issue aboard the aircraft, or mechanical issue with the aircraft, to name a few examples”
and P[0074] recites 
“Block 422 uses the results of block 420, such as the different distances from step 418, along with the cruise altitude and the altitude threshold, and calculates descent gradients for a plurality of positions along each segment from step 410. Block 422 starts its calculations at the beginning of the segment and moves along the segment in, for example, fixed increments until it reaches the end”,
however, the example of P[0037] requires the occurrence of an event, and there is no disclosure of how multiple descent gradients are determined, or of how a plurality of positions along any segment are selected, when no event, let alone multiples events, has yet occurred at the time of determining the “plurality of descent gradients” or of “plurality of positions”. Regarding the mention of “fixed increments” in P[0074], the disclosure does not clearly and unambiguously recite that the “plurality of descent gradients” and “plurality of positions” are determined for positions separated by “fixed increments”, also, P[0094] shows that a descent gradient occurs at an fixed increments”, therefore, P[0074] does not provide sufficient disclosure to show possession of the claimed invention.
  There is no disclosure whatsoever of an algorithm that clearly describes what points along a flight segment are selected as the “plurality of positions” or of what points along a flight segment correspond to the start of each descent gradient of a “plurality of descent gradients”. There is not even disclosure stating that the position of the “plurality of positions” or “plurality of descent gradients” are selected at random, leaving it completely unknown exactly what locations along any flight segment would be selected for the “plurality of positions” or “plurality of descent gradients”.
Furthermore, P[0069] recites
“Step 412 uses maximum safe vertical speed for aircraft type 306c to calculate the descent time, which is the time it takes for an aircraft to descend to an altitude threshold from a cruise altitude, such as the flight path. For example, if maximum safe vertical speed for aircraft type 306c is 6,000 ft/min, and the vertical distance between cruise altitude and the altitude threshold is 25,000 feet, then step 412 would be about 4.17 minutes. In some examples, an estimated cruising altitude may be used based on estimated or predicted conditions such as weather, turbulence, or air traffic. Step 412 then calculates an estimated descent time. However, the actual cruise altitude may differ from the estimated cruise altitude based on actual and changing conditions during flight”
and P[0072] recites
Step 418 uses the results of step 414 and step 416 to determine the distance traveled over ground. For example, if maximum operating velocity over ground is 425 MPH and the time to descend to the altitude threshold is 4.17 minutes, then aircraft traveled approximately 29.5 miles over the ground”,
however, neither of these paragraphs nor any other portion of the disclosure recites exactly how any time to descend or “descent time” is used to actually calculate a descent gradient. There is no disclosure of any algorithm that describes how any gradient is calculated based on a descent time.
Furthermore, P[0111] recites
“In some embodiments, the descent gradients are determined based on an estimated descent time from the estimated cruise altitude to the altitude threshold”
which provides no details whatsoever on how the “estimated descent time” is used to calculate a descent gradient, let alone multiple descent gradients.
As such, there is no indication in the specification that the inventors had possession of a non-transitory computer readable medium comprising computer-executable instructions that, when executed by a processing system, cause the processing system to perform a method comprising determining a plurality of descent gradients from a plurality of positions along the respective segment and from an estimated cruise altitude to an altitude threshold based on an estimated descent time from the estimated cruise altitude to the altitude threshold.

Furthermore as per Claim 20, the subject matter is the claimed “determining a flight area within the respective region based on the initial flight path and an elevation threshold line, wherein the elevation threshold line indicates a portion of the respective region in which all terrain is below the elevation threshold in a safe descent direction for the respective region” and “moving the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment, wherein the modified flight path for the respective region is between the initial flight path and the elevation threshold line within the flight area of the respective region”.
There is no disclosure of how to calculate an exact direction corresponding to the “safe descent direction”.
Specifically, there is no disclosure of an algorithm that clearly describes how to calculate a direction that would be considered a “safe descent direction”. For example, an aircraft typically would not descend straight down but would descend at an angle, however, this may result in some portions of terrain being below a portion of a descent flight path while other portions of terrain may interfere or block other portions of the descent flight path, as clearly terrain over an area beneath the entire descent flight path may be non-uniform in elevation. Additionally, a descent may take place as three-dimensional movement, such as down with respect to gravity and also laterally with respect to an initial travel direction. For example, an aircraft heading straight North may suddenly descend in a North-East direction, and the disclosure provides no algorithm that clearly describes what direction would be considered a “safe descent direction” in the context of aircraft movement in three dimensions.
P[0035] of the Applicant’s specification recites
As described briefly above, one aspect of creating safe flight plans is to determine safe descent directions for various regions of the flight path. For example, in a region with high elevation terrain features to the north of a flight path, the safe descent direction may be in a southerly direction. This is because an emergency or otherwise unplanned descent is preferably performed as fast as possible and as safely as possible, and a high elevation terrain feature in an area of a flight path may create a hazard during such a descent”,
However, there is no disclosure of an algorithm used to determine that “the safe descent direction may be in a southerly direction”, in fact, the use of “may be” indicates an imprecise assumption of a “safe descent direction”. The example given at best implies that a “safe descent direction” would be in the opposite direction of “high elevation terrain features”, however, no disclosure is given that states any “safe descent direction” is in the opposite direction of “high elevation terrain features”. Furthermore, the Examiner notes that given that an aircraft cannot travel backwards, there is no disclosure of how to determine a “safe descent direction” if “high elevation terrain features” are located directly ahead of an aircraft in a travel direction of the aircraft, as clearly if the aircraft is traveling North towards “high elevation terrain features”, the aircraft cannot then head “in a southerly direction”.
As such, there is no indication in the specification that the inventors had possession of a method comprising determining a flight area within the respective region based on the initial flight path and an elevation threshold line, wherein the elevation threshold line indicates a portion of the respective region in which all terrain is below the elevation threshold in a safe descent direction for the respective region, and 
As such, there is no indication in the specification that the inventors had possession of a non-transitory computer readable medium comprising computer-executable instructions that, when executed by a processing system, cause the processing system to perform a method comprising determining a flight area within the respective region based on the initial flight path and an elevation threshold line, wherein the elevation threshold line indicates a portion of the respective region in which all terrain is below the elevation threshold in a safe descent direction for the respective region, and moving the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment, wherein the modified flight path for the respective region is between the initial flight path and the elevation threshold line within the flight area of the respective region.

Furthermore as per Claim 20, the subject matter is the claimed “moving the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment, wherein the modified flight path for the respective region is between the initial flight path and the elevation threshold line within the flight area of the respective region”.
There is no disclosure of any algorithm that describes exactly how to generate a “modified flight path” that is “between” the “initial flight path” and the “elevation threshold line”.
Furthermore, the scope of the claim is not supported by the disclosure, as the claim encompasses the entire “modified flight path” being “between” the “initial flight path” and the “elevation threshold line”, however, the disclosure contradicts this, as the disclosed “modified flight path” is not entirely “between” an “initial flight path” and an “elevation threshold line” even when considering only two dimensions as seen in FIG. 4. See below.
There is no disclosure of what relative position the “modified flight path” must have with respect to the “initial flight path” and the “elevation threshold line” to be “between” the “initial flight path” and the “elevation threshold line”. An aircraft moves in three-dimensional space, and the disclosure provides no algorithm that clearly describes the three-dimensional characteristics that are required of the “modified flight path” to ensure it is “between” the “initial flight path” and the “elevation threshold line”. P[0091] of the Applicant’s specification recites
“Notably, modified flight path 600b is between elevation threshold line 624a and unsafe threshold line 626a for parts of the flight path, and furthermore, is between the initial flight path 600a and conventional flight path 600c”,
However, no algorithm is disclosed that ensures the calculation of a “modified flight path” that is “between” an “initial flight path” and an “elevation threshold line”. 
Also, for “initial flight path 600a”, “elevation threshold line 624a” and “modified flight path 600b” of FIG. 6, it can be clearly seen that line “600b” is “below” both lines “600a” and “624a” at the portion to the rightmost area of the FIG. 4 (see Exhibit #1 below), meaning the “modified flight path 600b” is in fact not entirely “between” an “initial flight path” and an “elevation threshold line” as implied by the claim, therefore, the claim is not consistent with the disclosure and encompasses an embodiment not supported by the disclosure.
[AltContent: ]
    PNG
    media_image1.png
    771
    876
    media_image1.png
    Greyscale

Exhibit #3: A replica of Applicant’s FIG. 6, where the circle is added by the Examiner to indicate where line “600b” is “below” both lines “600a” and “624a”, meaning line “600b” is not entirely “between” lines “600a” and “624a” as implied by Claim 20.
As such, there is no indication in the specification that the inventors had possession of a non-transitory computer readable medium comprising computer-executable instructions that, when executed by a processing system, cause the processing system to perform moving the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, the claim recites “determining one or more regions that intersect an initial flight path and comprise at least one terrain feature having an elevation greater than an elevation threshold”.
It is unclear how the “one or more regions” are required to “intersect an initial flight path”. For example, it is unclear if this terrain blocks an “initial flight path” in such a way that an aircraft flying the “initial flight path” will collide with the terrain that intersects the “initial flight path”.
It is also unclear if any terrain having an elevation greater than an “elevation threshold” is considered terrain that intersects the “initial flight path”, or if terrain may initial flight path” while having an elevation below or equal to the “elevation threshold”.
Therefore, the claim is unclear.

Furthermore as per Claim 1, the claim recites “determining a flight area within the respective region based on the initial flight path and an elevation threshold line, wherein the elevation threshold line indicates a portion of the respective region in which all terrain is below the elevation threshold in a safe descent direction for the respective region”.
It is unclear what the “elevation threshold line” is and how it is defined in three-dimensional space. A “line” implies only two-dimensions, however, this makes it entirely unclear what terrain would be indicated by this “line” when terrain is in three-dimensions and a “line” would not indicate a three-dimensional portion of any “region” or of any terrain. For example, if terrain below an aircraft consists of a region or area comprised of various hills, where some of the hills are at an elevation below the aircraft elevation and some are at an elevation above the aircraft elevation, it is entirely unclear how these hills can indicated by a “line” as claimed, as a hill is a three dimensional shape.
Therefore, the claim is unclear.

Furthermore as per Claim 1, the claim recites “determining a flight area within the respective region based on the initial flight path and an elevation threshold line, wherein the elevation threshold line indicates a portion of the respective region in which all terrain is below the elevation threshold in a safe descent direction for the respective region” and “moving the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment”.
It is unclear what the “safe descent direction” is and how it is calculated. Specifically, it is unclear what direction would be considered a “safe descent direction”, and it is unclear if the “direction” is only a downward direction with respect to gravity or if the “direction” is a direction such as a compass direction of North, South, East and West. An aircraft typically would not descend straight down but would descend at an angle, however, this may result in some portions of terrain being below a portion of a descent flight path while other portions of terrain may interfere or block other portions of the descent flight path, as clearly terrain over an area beneath the entire descent flight path may be non-uniform in elevation. Additionally, a descent may take place as three-dimensional movement, such as down with respect to gravity and also laterally with respect to an initial travel direction. For example, an aircraft heading straight North may suddenly descend in a North-East direction, and it is entirely unclear exactly what direction would be considered a “safe descent direction” in the context of aircraft movement.
Furthermore, it is unclear how the “safe descent direction” is or is not different from the “descent gradients”, and it is unclear how a descent gradient colliding with a terrain feature is used as a condition to perform “moving the respective segment of the initial flight path in the safe descent direction”. For example, if an aircraft heading directly North is surrounded to the East and West by mountains that are at a safe descent direction” in this situation.
Therefore, the claim is unclear.

Furthermore as per Claim 1, the claim recites “determining a plurality of descent gradients from a plurality of positions along the respective segment”.
It is unclear how any position of any of the “descent gradients” is selected and what number of “descent gradients” are determined, and it is unclear how any position of the “plurality of positions” is selected and what number of “positions” are determined.
Therefore, the claim is unclear.

Furthermore as per Claim 1, the claim recites “moving the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment, wherein the modified flight path for the respective region is between the initial flight path and the elevation threshold line within the flight area of the respective region”.
It is unclear what relative position the “modified flight path” must have with respect to the “initial flight path” and the “elevation threshold line” to be “between” the “initial flight path” and the “elevation threshold line”. An aircraft moves in three-dimensional space, and the claim is not written in terms of three dimensions. For elevation threshold line” is considered to be some “line” of elevation at 30,000 feet such as a boundary of a mountain 5,000 feet in an East direction with respect to an aircraft at the start of the segment, it is entirely unclear what would be considered a “modified flight path” that is “between” the “initial flight path” and the “elevation threshold line”.
Therefore, the claim is unclear.

As per Claim 2, the claim recites “determining if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment based on: a wind direction and wind speed for a plurality of altitudes between the estimated cruise altitude and the altitude threshold; and a maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes”.
It is unclear how the “wind direction and wind speed for a plurality of altitudes between the estimated cruise altitude and the altitude threshold” and “a maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes” are used to determine “if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment”. The claim simply recites “based on” which does not clarify how specific data of “wind direction and wind speed for a plurality of altitudes between the estimated cruise altitude and the altitude threshold” and “a maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes” are used to determine any type of collision, and it is unclear if some data of some type is generated to determine if a collision will occur. The claim simply recites a result of “determining if any of the plurality of descent gradients would collide with any of the one or more terrain features” without reciting the steps used to achieve the result, making the scope of the claim unclear.
Therefore, the claim is unclear.

As per Claim 4, the claim recites “wherein the initial flight path is determined according to a great circle flight path between the origin and the destination”.
It is unclear what the “great circle flight path” and exactly how it is generated.
There is no disclosure of an algorithm that describes exactly how to calculate a “great circle flight path between the origin and the destination”.
P[0085] of the Applicant’s specification recites
“In this example, three flight paths are presented. A great circle flight path 600a, as described above, is the most direct route to the destination”,
however, this is not disclosure of an algorithm describing exactly how to calculate a “great circle flight path”. What is considered “the most direct route” to a destination is entirely subjective, and there is no disclosure of a route calculation algorithm that clearly describes what route characteristics must be included in a route for it to be considered a “great circle flight path”.
Therefore, the claim is unclear.

wherein the initial flight path is determined according to a great circle flight path between the origin and the destination”.
It is unclear what the “great circle flight path” and exactly how it is generated.
There is no disclosure of an algorithm that describes exactly how to calculate a “great circle flight path between the origin and the destination”.
P[0085] of the Applicant’s specification recites
“In this example, three flight paths are presented. A great circle flight path 600a, as described above, is the most direct route to the destination”,
however, this is not disclosure of an algorithm describing exactly how to calculate a “great circle flight path”. What is considered “the most direct route” to a destination is entirely subjective, and there is no disclosure of a route calculation algorithm that clearly describes what route characteristics must be included in a route for it to be considered a “great circle flight path”.
Therefore, the claim is unclear.

As per Claim 11, the claim recites “determine one or more regions that intersect an initial flight path and comprise at least one terrain feature having an elevation greater than an elevation threshold”.
It is unclear how the “one or more regions” are required to “intersect an initial flight path”. For example, it is unclear if this terrain blocks an “initial flight path” in such a way that an aircraft flying the “initial flight path” will collide with the terrain that intersects the “initial flight path”.
elevation threshold” is considered terrain that intersects the “initial flight path”, or if terrain may intersect the “initial flight path” while having an elevation below or equal to the “elevation threshold”.
Therefore, the claim is unclear.

Furthermore as per Claim 11, the claim recites “determine a flight area within the respective region based on the initial flight path and an elevation threshold line, wherein the elevation threshold line indicates a portion of the respective region in which all terrain is below the elevation threshold in a safe descent direction for the respective region”.
It is unclear what the “elevation threshold line” is and how it is defined in three-dimensional space. A “line” implies only two-dimensions, however, this makes it entirely unclear what terrain would be indicated by this “line” when terrain is in three-dimensions and a “line” would not indicate a three-dimensional portion of any “region” or of any terrain. For example, if terrain below an aircraft consists of a region or area comprised of various hills, where some of the hills are at an elevation below the aircraft elevation and some are at an elevation above the aircraft elevation, it is entirely unclear how these hills can indicated by a “line” as claimed, as a hill is a three dimensional shape.
Therefore, the claim is unclear.

Furthermore as per Claim 11, the claim recites “determine a flight area within the respective region based on the initial flight path and an elevation threshold line, wherein the elevation threshold line indicates a portion of the respective region in which all terrain is below the elevation threshold in a safe descent direction for the respective region” and “move the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment”.
It is unclear what the “safe descent direction” is and how it is calculated. Specifically, it is unclear what direction would be considered a “safe descent direction”, and it is unclear if the “direction” is only a downward direction with respect to gravity or if the “direction” is a direction such as a compass direction of North, South, East and West. An aircraft typically would not descend straight down but would descend at an angle, however, this may result in some portions of terrain being below a portion of a descent flight path while other portions of terrain may interfere or block other portions of the descent flight path, as clearly terrain over an area beneath the entire descent flight path may be non-uniform in elevation. Additionally, a descent may take place as three-dimensional movement, such as down with respect to gravity and also laterally with respect to an initial travel direction. For example, an aircraft heading straight North may suddenly descend in a North-East direction, and it is entirely unclear exactly what direction would be considered a “safe descent direction” in the context of aircraft movement.
Furthermore, it is unclear how the “safe descent direction” is or is not different from the “descent gradients”, and it is unclear how a descent gradient colliding with a terrain feature is used as a condition to perform “move the respective segment of the initial flight path in the safe descent direction”. For example, if an aircraft heading directly North is surrounded to the East and West by mountains that are at a higher elevation than the aircraft, and if a descent gradient at a current location of the aircraft would collide with a terrain feature, it is unclear what would be considered a “safe descent direction” in this situation.
Therefore, the claim is unclear.

Furthermore as per Claim 11, the claim recites “determine a plurality of descent gradients from a plurality of positions along the respective segment”.
It is unclear how any position of any of the “descent gradients” is selected and what number of “descent gradients” are determined, and it is unclear how any position of the “plurality of positions” is selected and what number of “positions” are determined.
Therefore, the claim is unclear.

Furthermore as per Claim 11, the claim recites “move the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment, wherein the modified flight path for the respective region is between the initial flight path and the elevation threshold line within the flight area of the respective region”.
It is unclear what relative position the “modified flight path” must have with respect to the “initial flight path” and the “elevation threshold line” to be “between” initial flight path” and the “elevation threshold line”. An aircraft moves in three-dimensional space, and the claim is not written in terms of three dimensions. For example, if an “initial flight path” includes a segment that heads North-West and descends at a 10 degree angle with respect to a flat ground plane, where the start of the segment is at 20,000 feet, and an “elevation threshold line” is considered to be some “line” of elevation at 30,000 feet such as a boundary of a mountain 5,000 feet in an East direction with respect to an aircraft at the start of the segment, it is entirely unclear what would be considered a “modified flight path” that is “between” the “initial flight path” and the “elevation threshold line”.
Therefore, the claim is unclear.

As per Claim 12, the claim recites “determine if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment based on: a wind direction and wind speed for a plurality of altitudes between the estimated cruise altitude and the altitude threshold; and a maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes”.
It is unclear how the “wind direction and wind speed for a plurality of altitudes between the estimated cruise altitude and the altitude threshold” and “a maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes” are used to determine “if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment”. The claim simply recites “based on” which does not clarify how wind direction and wind speed for a plurality of altitudes between the estimated cruise altitude and the altitude threshold” and “a maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes” are used to determine any type of collision, and it is unclear if some data of some type is generated to determine if a collision will occur. The claim simply recites a result of “determine if any of the plurality of descent gradients would collide with any of the one or more terrain features” without reciting the steps used to achieve the result, making the scope of the claim unclear.
Therefore, the claim is unclear.

As per Claim 14, the claim recites “wherein the estimated descent time is based on a maximum safe vertical speed for the aircraft”.
It is unclear if some system element of Claim 11 performs any step related to the limitations of this claim, and it is unclear if the system of Claim 11 actually calculates an “estimated descent time” or a “maximum safe vertical speed”.
As written, the claim appears to be directed to an intended use, as the claim does not positively recite that some system element calculates an “estimated descent time” in some manner “based on” a “maximum safe vertical speed”.
Therefore, the claim is unclear.

As per Claim 15, the claim recites “wherein the initial flight path is determined according to a great circle flight path between the origin and the destination”.
It is unclear what the “great circle flight path” and exactly how it is generated.
initial flight path” or a “great circle flight path”.
There is no disclosure of an algorithm that describes exactly how to calculate a “great circle flight path between the origin and the destination”.
P[0085] of the Applicant’s specification recites
“In this example, three flight paths are presented. A great circle flight path 600a, as described above, is the most direct route to the destination”,
however, this is not disclosure of an algorithm describing exactly how to calculate a “great circle flight path”. What is considered “the most direct route” to a destination is entirely subjective, and there is no disclosure of a route calculation algorithm that clearly describes what route characteristics must be included in a route for it to be considered a “great circle flight path”.
Additionally, as written, the claim appears to be directed to an intended use, as the claim does not positively recite that some system element calculates an “initial flight path” in some manner that is “according to” a “great circle flight path between the origin and the destination”, and does not positively recite that some system element calculates a “great circle flight path between the origin and the destination”.
Therefore, the claim is unclear.

determining one or more regions that intersect an initial flight path and comprise at least one terrain feature having an elevation greater than an elevation threshold”.
It is unclear how the “one or more regions” are required to “intersect an initial flight path”. For example, it is unclear if this terrain blocks an “initial flight path” in such a way that an aircraft flying the “initial flight path” will collide with the terrain that intersects the “initial flight path”.
It is also unclear if any terrain having an elevation greater than an “elevation threshold” is considered terrain that intersects the “initial flight path”, or if terrain may intersect the “initial flight path” while having an elevation below or equal to the “elevation threshold”.
Therefore, the claim is unclear.

Furthermore as per Claim 20, the claim recites “determining a flight area within the respective region based on the initial flight path and an elevation threshold line, wherein the elevation threshold line indicates a portion of the respective region in which all terrain is below the elevation threshold in a safe descent direction for the respective region”.
It is unclear what the “elevation threshold line” is and how it is defined in three-dimensional space. A “line” implies only two-dimensions, however, this makes it entirely unclear what terrain would be indicated by this “line” when terrain is in three-dimensions and a “line” would not indicate a three-dimensional portion of any “region” or of any terrain. For example, if terrain below an aircraft consists of a region or area comprised line” as claimed, as a hill is a three dimensional shape.
Therefore, the claim is unclear.

Furthermore as per Claim 20, the claim recites “determining a flight area within the respective region based on the initial flight path and an elevation threshold line, wherein the elevation threshold line indicates a portion of the respective region in which all terrain is below the elevation threshold in a safe descent direction for the respective region” and “moving the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment”.
It is unclear what the “safe descent direction” is and how it is calculated. Specifically, it is unclear what direction would be considered a “safe descent direction”, and it is unclear if the “direction” is only a downward direction with respect to gravity or if the “direction” is a direction such as a compass direction of North, South, East and West. An aircraft typically would not descend straight down but would descend at an angle, however, this may result in some portions of terrain being below a portion of a descent flight path while other portions of terrain may interfere or block other portions of the descent flight path, as clearly terrain over an area beneath the entire descent flight path may be non-uniform in elevation. Additionally, a descent may take place as three-dimensional movement, such as down with respect to gravity and also safe descent direction” in the context of aircraft movement.
Furthermore, it is unclear how the “safe descent direction” is or is not different from the “descent gradients”, and it is unclear how a descent gradient colliding with a terrain feature is used as a condition to perform “moving the respective segment of the initial flight path in the safe descent direction”. For example, if an aircraft heading directly North is surrounded to the East and West by mountains that are at a higher elevation than the aircraft, and if a descent gradient at a current location of the aircraft would collide with a terrain feature, it is unclear what would be considered a “safe descent direction” in this situation.
Therefore, the claim is unclear.

Furthermore as per Claim 20, the claim recites “determining a plurality of descent gradients from a plurality of positions along the respective segment”.
It is unclear how any position of any of the “descent gradients” is selected and what number of “descent gradients” are determined, and it is unclear how any position of the “plurality of positions” is selected and what number of “positions” are determined.
Therefore, the claim is unclear.

moving the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment, wherein the modified flight path for the respective region is between the initial flight path and the elevation threshold line within the flight area of the respective region”.
It is unclear what relative position the “modified flight path” must have with respect to the “initial flight path” and the “elevation threshold line” to be “between” the “initial flight path” and the “elevation threshold line”. An aircraft moves in three-dimensional space, and the claim is not written in terms of three dimensions. For example, if an “initial flight path” includes a segment that heads North-West and descends at a 10 degree angle with respect to a flat ground plane, where the start of the segment is at 20,000 feet, and an “elevation threshold line” is considered to be some “line” of elevation at 30,000 feet such as a boundary of a mountain 5,000 feet in an East direction with respect to an aircraft at the start of the segment, it is entirely unclear what would be considered a “modified flight path” that is “between” the “initial flight path” and the “elevation threshold line”.
Therefore, the claim is unclear.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 11, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Artini et al. (2005/0273249) in view of Caillaud et al. (8,392,038) further in view of McCusker (8,073,578).

Regarding Claim 1, Artini et al. teaches the claimed method for determining a flight plan from an origin to a destination for an aircraft, comprising:
determining one or more regions that intersect an initial flight path and comprise at least one terrain feature having an elevation greater than an elevation threshold (“When the point of entry 9 and the angle of descent of the capture transition phase PT1 are not compatible with the terrain profile 15, as indicated by a characteristic sign 18 in FIG. 4…”, see P[0073] and FIG. 4);
for each respective region in the one or more regions:
determining a flight area within the respective region based on the initial flight path and an elevation threshold line, wherein the elevation threshold line indicates a portion of the respective region in which all terrain is below the elevation threshold in a safe descent direction for the respective region (“When the point of entry 9 and the angle of descent of the capture transition phase PT1 are not compatible with the terrain profile 15, as indicated by a characteristic sign 18 in FIG. 4 (evidencing interception of the terrain profile 15 by the capture trajectory T3 shown dashed), the device 1 updates a capture point 21 (corresponding to the start of the capture phase PT1) which is brought from a position 21A to a position 21B, as illustrated by an arrow B in FIG. 4”, see P[0073] and FIG. 4, where the “safe descent direction” can be seen as the non-dashed line “T3”);
determining one or more segments of the initial flight path in the respective region that comprise one or more terrain features having an elevation greater than the elevation threshold (“When the point of entry 9 and the angle of descent of the capture transition phase PT1 are not compatible with the terrain profile 15, as indicated by a characteristic sign 18 in FIG. 4…”, see P[0073] and FIG. 4); and
determining a modified flight path for each respective segment of the one or more segments of the initial flight path in the respective region by:
determining a plurality of descent gradients from a plurality of positions along the respective segment and from an estimated cruise altitude to an altitude threshold…(see the multiple descent trajectories as illustrated in FIG. 4); and
moving the respective segment of the initial flight path…if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment (“When the point of entry 9 and the angle of descent of the capture transition phase PT1 are not compatible with the terrain profile 15, as indicated by a characteristic sign 18 in FIG. 4 (evidencing interception of the 
Artini et al. does not expressly recite the bolded portions of the claimed
determining a plurality of descent gradients from a plurality of positions along the respective segment and from an estimated cruise altitude to an altitude threshold based on an estimated descent time from the estimated cruise altitude to the altitude threshold
and does not expressly recite the bolded portions of the claimed
moving the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment,
wherein the modified flight path for the respective region is between the initial flight path and the elevation threshold line within the flight area of the respective region.
However, Caillaud et al. (8,392,038) teaches determining a time duration between a start of a descent of an aircraft to a final level at a different altitude than before the descent maneuver took place (Caillaud et al.; see col.10, particularly lines 41-59, also see FIG. 2 and col.6, particularly lines 21-57), which renders obvious determining any “descent gradient” based on “an estimated descent time” from one altitude to another.
safe descent direction” encompasses a direction with components in three axes, for example, with respect to a flat ground plane having an “x” axis that may be considered a North-South axis and a “y” axis that may be considered an East-West axis, and a “z” axis corresponding to “down” or the direction of gravity, a “safe descent direction” may point North-East and down, therefore, a movement of a flight path may move the path in a North-East direction or “forward” and laterally along the ground plane with respect to movement alone the North-South axis, and also may move the path downward with respect to gravity.
Therefore, in view of the above, McCusker (8,073,578) teaches moving a segment of an initial flight path in a “safe descent direction” to create a modified flight path if the initial flight path has any conflicts with terrain (McCusker; “…generating a modified flight plan. The modified flight plan is reviewed in the context of terrain to determine its acceptability and further modifications made if desired. The modified flight plan is selected from the review thereof, the modified flight having no conflicts with terrain”, see col.4, particularly lines 29-41 and FIGS. 5-6), where the modified flight path for a region is between the initial flight path and an “elevation threshold line” within a flight area of the respective region (McCusker; see col.6, particularly lines 64-67 and col.7, particularly lines 1-18 and FIGS. 12-13), where the “elevation threshold line” can be seen in FIGS. 9-13 as, for example, a line representing terrain above “1,000 ft.” as seen in the figures, and where the modified flight path as seen in FIG. 13 can be seen to be between this or any of the other terrain lines as seen by comparing FIG. 12 and FIG. 13 (see Exhibit #2 below). Therefore, to move a segment or any portion of a 
[AltContent: ]
    PNG
    media_image2.png
    397
    674
    media_image2.png
    Greyscale

Exhibit #4: A replica of FIG. 12 of McCusker, where the circle is added by the Examiner to indicate where dotted line indicating the modified flight path is “between” the initial flight path or the non-dotted line and an “elevation threshold line” which is any of the lines representing terrain above “1,000 ft”, “2,000 ft”, and “3,000 ft”.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Artini et al. with the teachings of Caillaud et al. and McCusker, and to determine a plurality of descent gradients from a plurality of positions along the respective segment and from an estimated cruise altitude to an altitude threshold based on an estimated descent time 

 Regarding Claim 3, Artini et al. teaches the claimed method of Claim 1, further comprising:
for each respective segment of the one or more segments of the initial flight path in the respective region:
moving the respective segment of the initial flight path…if any of the plurality of descent gradients would infringe a minimum obstacle clearance threshold associated with any of the one or more terrain features along the respective segment (“When the point of entry 9 and the angle of descent of the capture transition phase PT1 are not compatible with the terrain profile 15, as indicated 
Artini et al. does not expressly recite the bolded portions of the claimed
moving the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would infringe a minimum obstacle clearance threshold associated with any of the one or more terrain features along the respective segment.
However, this limitation is rendered obvious by McCusker (8,073,578) as explained in the parent claim rejection, where McCusker teaches moving a segment of an initial flight path in a “safe descent direction” to create a modified flight path if the initial flight path has any conflicts with terrain (McCusker; “…generating a modified flight plan. The modified flight plan is reviewed in the context of terrain to determine its acceptability and further modifications made if desired. The modified flight plan is selected from the review thereof, the modified flight having no conflicts with terrain”, see col.4, particularly lines 29-41 and FIGS. 5-6 and all citations and corresponding explanations provided by the Office of McCusker given in the parent claim rejection).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Artini et al. with the teachings of McCusker, and to move the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would infringe a minimum obstacle clearance threshold associated with any of the one or more 

Regarding Claim 6, Artini et al. does not expressly recite the claimed method of Claim 1, wherein the elevation threshold is in the range of 8,000 to 10,000 feet.
However, the claim is directed to an obvious design choice, where clearly any elevation threshold may be determined with respect to a descent or any other maneuver of an aircraft.
Furthermore, this design choice is rendered obvious by Caillaud et al. (8,392,038), who teaches than an aircraft may descent to 10,000 feet (Caillaud et al.; see col.9, particularly lines 20-34), where levels of a descent profile may take into account the topology of the terrain (Caillaud et al.; see col.12, particularly lines 31-53).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Artini et al. with the teachings of Caillaud et al., and wherein the elevation threshold is in the range of 8,000 to 10,000 feet, in order to provide for “generating a secure flight plan portion in the event of depressurization” (Caillaud et al.; see Abstract), and in order to provide for “generating a flight plan corresponding to a depressurization descent profile taking into account the presence of areas with identified risks, the topology of which presents a risk in an emergency descent” (Caillaud et al.; see col.2, lines 43-46).

method of Claim 1, further comprising:
providing the modified flight path to the aircraft (“Said guidance system 2 which comprises for example an automatic pilot, determines orders for piloting the aircraft A, which are such that the latter follows said flight trajectory TO. These piloting orders are transmitted by a link 4 to means of actuation 5 of controlled members 6 such as, for example, control surfaces (rudder, elevators, etc) of the aircraft A, said means of actuation 5 and said control members 6 being represented by broken lines in FIG. 1”, see P[0057] and see “…the device 1 automatically switches from said selected mode to a managed mode, when the aircraft A intercepts said capture trajectory T3 of said transition phase PT1 (thereby bringing about a displacement of the capture point 21, shown by an arrow H) as illustrated in FIG. 8, or else when it intercepts said LLF trajectory section 8”, see P[0093] and Claim 1).

Regarding Claim 11, Artini et al. teaches the claimed processing system, comprising:
a memory comprising computer-executable instructions (“The device 1 in accordance with the invention and represented diagrammatically in FIG. 1 is intended to automatically guide an aircraft A…”, see P[0056] and “To do this, said device 1 comprises a standard guidance system 2…Said guidance system 2 which comprises for example an automatic pilot, determines orders for piloting the aircraft A, which are such that the latter follows said flight trajectory TO”, see P[0057], where it is implicit that the device of Artini et al. includes a “memory comprising computer-executable instructions” as is conventional in computer systems, in order to perform the disclosed functions of Artini et al.);
one or more processors configured to execute the computer-executable instructions (“The device 1 in accordance with the invention and represented diagrammatically in FIG. 1 is intended to automatically guide an aircraft A…”, see P[0056] and “To do this, said device 1 comprises a standard guidance system 2…Said guidance system 2 which comprises for example an automatic pilot, determines orders for piloting the aircraft A, which are such that the latter follows said flight trajectory TO”, see P[0057], where the device of Artini et al. is equivalent to a processor, and where it is implicit that the device of Artini et al. would execute “computer-executable instructions” as is conventional in computer systems, in order to perform the disclosed functions of Artini et al.) and cause the processing system to:
determine one or more regions that intersect an initial flight path and comprise at least one terrain feature having an elevation greater than an elevation threshold (“When the point of entry 9 and the angle of descent of the capture transition phase PT1 are not compatible with the terrain profile 15, as indicated by a characteristic sign 18 in FIG. 4…”, see P[0073] and FIG. 4);
for each respective region in the one or more regions:
determine a flight area within the respective region based on the initial flight path and an elevation threshold line, wherein the elevation threshold line indicates a portion of the respective region in which all terrain is below the elevation threshold in a safe descent direction for the respective region (“When the point of entry 9 and the angle of descent of the capture transition phase PT1 are not ;
determine one or more segments of the initial flight path in the respective region that comprise one or more terrain features having an elevation greater than the elevation threshold (“When the point of entry 9 and the angle of descent of the capture transition phase PT1 are not compatible with the terrain profile 15, as indicated by a characteristic sign 18 in FIG. 4…”, see P[0073] and FIG. 4); and
determine a modified flight path for each respective segment of the one or more segments of the initial flight path in the respective region by:
determine a plurality of descent gradients from a plurality of positions along the respective segment and from an estimated cruise altitude to an altitude threshold…(see the multiple descent trajectories as illustrated in FIG. 4); and
move the respective segment of the initial flight path…if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment (“When the point of entry 9 and the angle of descent of the capture transition phase PT1 are not compatible with the terrain profile 15, as indicated by a characteristic sign 18 in FIG. 4 (evidencing interception of the terrain profile 15 by the capture trajectory T3 shown dashed), the device 1 updates a capture point 21 (corresponding to the start of the capture phase PT1) which is brought from a 
Artini et al. does not expressly recite the bolded portions of the claimed
determine a plurality of descent gradients from a plurality of positions along the respective segment and from an estimated cruise altitude to an altitude threshold based on an estimated descent time from the estimated cruise altitude to the altitude threshold
and does not expressly recite the bolded portions of the claimed
move the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment,
wherein the modified flight path for the respective region is between the initial flight path and the elevation threshold line within the flight area of the respective region.
However, Caillaud et al. (8,392,038) teaches determining a time duration between a start of a descent of an aircraft to a final level at a different altitude than before the descent maneuver took place (Caillaud et al.; see col.10, particularly lines 41-59, also see FIG. 2 and col.6, particularly lines 21-57), which renders obvious determining any “descent gradient” based on “an estimated descent time” from one altitude to another.
Regarding the remaining limitations not expressly recited by Artini et al., the Examiner first notes that a “safe descent direction” encompasses a direction with components in three axes, for example, with respect to a flat ground plane having an “x” safe descent direction” may point North-East and down, therefore, a movement of a flight path may move the path in a North-East direction or “forward” and laterally along the ground plane with respect to movement alone the North-South axis, and also may move the path downward with respect to gravity.
Therefore, in view of the above, McCusker (8,073,578) teaches moving a segment of an initial flight path in a “safe descent direction” to create a modified flight path if the initial flight path has any conflicts with terrain (McCusker; “…generating a modified flight plan. The modified flight plan is reviewed in the context of terrain to determine its acceptability and further modifications made if desired. The modified flight plan is selected from the review thereof, the modified flight having no conflicts with terrain”, see col.4, particularly lines 29-41 and FIGS. 5-6), where the modified flight path for a region is between the initial flight path and an “elevation threshold line” within a flight area of the respective region (McCusker; see col.6, particularly lines 64-67 and col.7, particularly lines 1-18 and FIGS. 12-13), where the “elevation threshold line” can be seen in FIGS. 9-13 as, for example, a line representing terrain above “1,000 ft.” as seen in the figures, and where the modified flight path as seen in FIG. 13 can be seen to be between this or any of the other terrain lines as seen by comparing FIG. 12 and FIG. 13 (see Exhibit #2 below). Therefore, to move a segment or any portion of a flight path in a direction such as the movement of a descent point of Artini et al. and also in a direction as indicated by the teachings of McCusker would be trivial to a person having ordinary skill in the art.
[AltContent: ]
    PNG
    media_image2.png
    397
    674
    media_image2.png
    Greyscale

Exhibit #5: A replica of FIG. 12 of McCusker, where the circle is added by the Examiner to indicate where dotted line indicating the modified flight path is “between” the initial flight path or the non-dotted line and an “elevation threshold line” which is any of the lines representing terrain above “1,000 ft”, “2,000 ft”, and “3,000 ft”.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Artini et al. with the teachings of Caillaud et al. and McCusker, and to determine a plurality of descent gradients from a plurality of positions along the respective segment and from an estimated cruise altitude to an altitude threshold based on an estimated descent time from the estimated cruise altitude to the altitude threshold, and to move the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the 

Regarding Claim 13, Artini et al. teaches the claimed processing system of Claim 11, wherein the one or more processors are further configured to cause the processing system, for each respective segment of the one or more segments of the initial flight path in the respective region, to: move the respective segment of the initial flight path…if any of the plurality of descent gradients would infringe a minimum obstacle clearance threshold associated with any of the one or more terrain features along the respective segment (“When the point of entry 9 and the angle of descent of the capture transition phase PT1 are not compatible with the terrain profile 15, as indicated by a characteristic sign 18 in FIG. 4 (evidencing interception of the terrain profile 15 by the capture trajectory T3 shown dashed), the device 1 updates a capture point 21 (corresponding to the start of the capture phase PT1) which is 
Artini et al. does not expressly recite the bolded portions of the claimed
move the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would infringe a minimum obstacle clearance threshold associated with any of the one or more terrain features along the respective segment.
However, this limitation is rendered obvious by McCusker (8,073,578) as explained in the parent claim rejection, where McCusker teaches moving a segment of an initial flight path in a “safe descent direction” to create a modified flight path if the initial flight path has any conflicts with terrain (McCusker; “…generating a modified flight plan. The modified flight plan is reviewed in the context of terrain to determine its acceptability and further modifications made if desired. The modified flight plan is selected from the review thereof, the modified flight having no conflicts with terrain”, see col.4, particularly lines 29-41 and FIGS. 5-6 and all citations and corresponding explanations provided by the Office of McCusker given in the parent claim rejection).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Artini et al. with the teachings of McCusker, and to move the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would infringe a minimum obstacle clearance threshold associated with any of the one or more terrain features along the respective segment, as rendered obvious by McCusker as 

Regarding Claim 16, Artini et al. teaches the claimed processing system of Claim 11, wherein the one or more processors are further configured to cause the processing system to:
provide the modified flight path to the aircraft (“Said guidance system 2 which comprises for example an automatic pilot, determines orders for piloting the aircraft A, which are such that the latter follows said flight trajectory TO. These piloting orders are transmitted by a link 4 to means of actuation 5 of controlled members 6 such as, for example, control surfaces (rudder, elevators, etc) of the aircraft A, said means of actuation 5 and said control members 6 being represented by broken lines in FIG. 1”, see P[0057] and see “…the device 1 automatically switches from said selected mode to a managed mode, when the aircraft A intercepts said capture trajectory T3 of said transition phase PT1 (thereby bringing about a displacement of the capture point 21, shown by an arrow H) as illustrated in FIG. 8, or else when it intercepts said LLF trajectory section 8”, see P[0093] and Claim 1).

Regarding Claim 20, Artini et al. teaches the claimed non-transitory computer readable medium comprising computer-executable instructions that, when executed by a processing system (“The device 1 in accordance with the invention and represented diagrammatically in FIG. 1 is intended to automatically guide an aircraft A…”, see P[0056] and “To do this, said device 1 comprises a standard guidance system non-transitory computer readable medium comprising computer-executable instructions” such as a memory that is conventional in computer systems, where the device of Artini et al. is equivalent to a “processing system”, and where it is implicit that the device of Artini et al. would execute “computer-executable instructions” as is conventional in computer systems in order to perform the disclosed functions of Artini et al.), cause the processing system to perform a method for determining a flight plan from an origin to a destination for an aircraft, the method comprising:
determining one or more regions that intersect an initial flight path and comprise at least one terrain feature having an elevation greater than an elevation threshold (“When the point of entry 9 and the angle of descent of the capture transition phase PT1 are not compatible with the terrain profile 15, as indicated by a characteristic sign 18 in FIG. 4…”, see P[0073] and FIG. 4);
for each respective region in the one or more regions:
determining a flight area within the respective region based on the initial flight path and an elevation threshold line, wherein the elevation threshold line indicates a portion of the respective region in which all terrain is below the elevation threshold in a safe descent direction for the respective region (“When the point of entry 9 and the angle of descent of the capture transition phase PT1 are not compatible with the terrain profile 15, as indicated by a characteristic sign 18 in FIG. 4 (evidencing interception of the terrain profile 15 by the capture trajectory T3 shown ;
determining one or more segments of the initial flight path in the respective region that comprise one or more terrain features having an elevation greater than the elevation threshold (“When the point of entry 9 and the angle of descent of the capture transition phase PT1 are not compatible with the terrain profile 15, as indicated by a characteristic sign 18 in FIG. 4…”, see P[0073] and FIG. 4); and
determining a modified flight path for each respective segment of the one or more segments of the initial flight path in the respective region by: determining a plurality of descent gradients from a plurality of positions along the respective segment and from an estimated cruise altitude to an altitude threshold…(see the multiple descent trajectories as illustrated in FIG. 4); and
moving the respective segment of the initial flight path…if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment (“When the point of entry 9 and the angle of descent of the capture transition phase PT1 are not compatible with the terrain profile 15, as indicated by a characteristic sign 18 in FIG. 4 (evidencing interception of the terrain profile 15 by the capture trajectory T3 shown dashed), the device 1 updates a capture point 21 (corresponding to the start of the capture phase PT1) which is brought from a position 21A to a position 21B, as illustrated by an arrow B in FIG. 4”, see P[0073] and FIG. 4).

determining a modified flight path for each respective segment of the one or more segments of the initial flight path in the respective region by: determining a plurality of descent gradients from a plurality of positions along the respective segment and from an estimated cruise altitude to an altitude threshold based on an estimated descent time from the estimated cruise altitude to the altitude threshold
and does not expressly recite the bolded portions of the claimed
moving the respective segment of the initial flight path in the safe descent direction if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment,
wherein the modified flight path for the respective region is between the initial flight path and the elevation threshold line within the flight area of the respective region.
However, Caillaud et al. (8,392,038) teaches determining a time duration between a start of a descent of an aircraft to a final level at a different altitude than before the descent maneuver took place (Caillaud et al.; see col.10, particularly lines 41-59, also see FIG. 2 and col.6, particularly lines 21-57), which renders obvious determining any “descent gradient” based on “an estimated descent time” from one altitude to another.
Regarding the remaining limitations not expressly recited by Artini et al., the Examiner first notes that a “safe descent direction” encompasses a direction with components in three axes, for example, with respect to a flat ground plane having an “x” axis that may be considered a North-South axis and a “y” axis that may be considered safe descent direction” may point North-East and down, therefore, a movement of a flight path may move the path in a North-East direction or “forward” and laterally along the ground plane with respect to movement alone the North-South axis, and also may move the path downward with respect to gravity.
Therefore, in view of the above, McCusker (8,073,578) teaches moving a segment of an initial flight path in a “safe descent direction” to create a modified flight path if the initial flight path has any conflicts with terrain (McCusker; “…generating a modified flight plan. The modified flight plan is reviewed in the context of terrain to determine its acceptability and further modifications made if desired. The modified flight plan is selected from the review thereof, the modified flight having no conflicts with terrain”, see col.4, particularly lines 29-41 and FIGS. 5-6), where the modified flight path for a region is between the initial flight path and an “elevation threshold line” within a flight area of the respective region (McCusker; see col.6, particularly lines 64-67 and col.7, particularly lines 1-18 and FIGS. 12-13), where the “elevation threshold line” can be seen in FIGS. 9-13 as, for example, a line representing terrain above “1,000 ft.” as seen in the figures, and where the modified flight path as seen in FIG. 13 can be seen to be between this or any of the other terrain lines as seen by comparing FIG. 12 and FIG. 13 (see Exhibit #2 below). Therefore, to move a segment or any portion of a flight path in a direction such as the movement of a descent point of Artini et al. and also in a direction as indicated by the teachings of McCusker would be trivial to a person having ordinary skill in the art.
[AltContent: ]
    PNG
    media_image2.png
    397
    674
    media_image2.png
    Greyscale

Exhibit #6: A replica of FIG. 12 of McCusker, where the circle is added by the Examiner to indicate where dotted line indicating the modified flight path is “between” the initial flight path or the non-dotted line and an “elevation threshold line” which is any of the lines representing terrain above “1,000 ft”, “2,000 ft”, and “3,000 ft”.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Artini et al. with the teachings of Caillaud et al. and McCusker, and to determine a modified flight path for each respective segment of the one or more segments of the initial flight path in the respective region by: determining a plurality of descent gradients from a plurality of positions along the respective segment and from an estimated cruise altitude to an altitude threshold based on an estimated descent time from the estimated cruise altitude to the altitude threshold, and to move the respective segment of the initial flight .



Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Artini et al. (2005/0273249) in view of Caillaud et al. (8,392,038) further in view of McCusker (8,073,578), further in view of Marty et al. (2008/0306680), further in view of Dakin et al. (2013/0166113).

Regarding Claim 2, Artini et al. teaches the claimed method of Claim 1, further comprising: determining if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment based on:
…
a maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes (“…at least one LLF trajectory section corresponding to a low altitude trajectory part which makes it possible to follow the terrain overflown, which is able to be flown by the aircraft and which takes account of predictions of mass and of speed”, see P[0006]).
Artini et al. does not expressly recite the bolded portions of the claimed
determining if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment based on:
a wind direction and wind speed for a plurality of altitudes between the estimated cruise altitude and the altitude threshold; and
a maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes.
However, Marty et al. (2008/0306680) teaches determining a safety margin thickness by taking into account local wind (Marty et al.; see P[0024] and P[0099]).
Furthermore, Dakin et al. (2013/0166113) teaches determining wind profiles in real time by an aircraft system, where the aircraft may change altitudes to avoid turbulence by moving between various flight levels (Dakin et al.; P[0006], P[0033], P[0038], P[0100] and P[0124]), and where a wind profile contains speed and direction information (Dakin et al.; see P[0110]), where clearly if the aircraft may change altitude based on real time data, it is clear that a wind profile may be determined for any altitude plurality of altitudes”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Artini et al. with the teachings of Marty et al. and Dakin et al., and to determine if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment based on a wind direction and wind speed for a plurality of altitudes between the estimated cruise altitude and the altitude threshold, as rendered obvious by Marty et al. and Dakin et al., in order to provide for “guaranteeing a circumnavigation of the surrounding reliefs and compliance with regulated overfly zones” (Marty et al.; see Abstract),  and in order to “measure wind profiles around an airborne vehicle to reduce turbulence and avoid collision with objects” (Dakin et al.; see P[0003]).

Regarding Claim 12, Artini et al. teaches the claimed processing system of Claim 11, wherein the one or more processors are further configured to cause the processing system to:
…
a maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes (“…at least one LLF trajectory section corresponding to a low altitude trajectory part which makes it possible to follow the terrain overflown, which is able to be flown by the aircraft and which takes account of predictions of mass and of speed”, see P[0006]).

determine if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment based on:
a wind direction and wind speed for a plurality of altitudes between the estimated cruise altitude and the altitude threshold; and
a maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes.
However, Marty et al. (2008/0306680) teaches determining a safety margin thickness by taking into account local wind (Marty et al.; see P[0024] and P[0099]).
Furthermore, Dakin et al. (2013/0166113) teaches determining wind profiles in real time by an aircraft system, where the aircraft may change altitudes to avoid turbulence by moving between various flight levels (Dakin et al.; P[0006], P[0033], P[0038], P[0100] and P[0124]), and where a wind profile contains speed and direction information (Dakin et al.; see P[0110]), where clearly if the aircraft may change altitude based on real time data, it is clear that a wind profile may be determined for any altitude whatsoever including for each of any two or more different altitudes or a “plurality of altitudes”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Artini et al. with the teachings of Marty et al. and Dakin et al., and to determine if any of the plurality of descent gradients would collide with any of the one or more terrain features along the respective segment based on a wind direction and wind speed for a plurality of altitudes between the estimated cruise altitude and the altitude threshold, as .



Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Artini et al. (2005/0273249) in view of Caillaud et al. (8,392,038) further in view of McCusker (8,073,578), further in view of Palmieri (4,774,670).

Regarding Claim 4, Artini et al. does not expressly recite the claimed method of Claim 1, wherein the estimated descent time is based on a maximum safe vertical speed for the aircraft.
However, the claim is directed to an obvious design choice of simply performing math using a predetermined value of speed, where this design choice is rendered obvious by Palmieri (4,774,670) who teaches the determination of a descent time based on safe speed limits for an aircraft (Palmieri; see col.6, particularly lines 4-10).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Artini et al. with the teachings of Palmieri, and wherein the estimated descent time is based on a maximum safe vertical speed for the aircraft, as rendered obvious by Palmieri, in 

Regarding Claim 14, Artini et al. does not expressly recite the claimed processing system of Claim 11, wherein the estimated descent time is based on a maximum safe vertical speed for the aircraft.
However, the claim is directed to an obvious design choice of simply performing math using a predetermined value of speed, where this design choice is rendered obvious by Palmieri (4,774,670) who teaches the determination of a descent time based on safe speed limits for an aircraft (Palmieri; see col.6, particularly lines 4-10).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Artini et al. with the teachings of Palmieri, and wherein the estimated descent time is based on a maximum safe vertical speed for the aircraft, as rendered obvious by Palmieri, in order to determine if an RTA “is within the aircraft's operating capabilities” (Palmieri; see col.5, particularly lines 66-68 and col.6, lines 1-3).



Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Artini et al. (2005/0273249) in view of Caillaud et al. (8,392,038) further in view of McCusker (8,073,578), further in view of Tang et al. (6,134,500).

method of Claim 1, wherein the initial flight path is determined according to a great circle flight path between the origin and the destination.
However, Tang et al. (6,134,500) teaches a great circle route between an origin and a destination (Tang et al.; see Abstract and col.11, particularly lines 32-40).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Artini et al. with the teachings of Tang et al., and wherein the initial flight path is determined according to a great circle flight path between the origin and the destination, as rendered obvious by Tang et al., in order to provide for “generating a minimum-cost airline flight plan from a point of origin through a set of fix points to a destination point” (Tang et al.; see Abstract).

Regarding Claim 15, Artini et al. does not expressly recite the claimed processing system of Claim 11, wherein the initial flight path is determined according to a great circle flight path between the origin and the destination.
However, Tang et al. (6,134,500) teaches a great circle route between an origin and a destination (Tang et al.; see Abstract and col.11, particularly lines 32-40).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Artini et al. with the teachings of Tang et al., and wherein the initial flight path is determined according to a great circle flight path between the origin and the destination, as rendered obvious by Tang et al., in order to provide for “generating a minimum-cost .



Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Artini et al. (2005/0273249) in view of Caillaud et al. (8,392,038) further in view of McCusker (8,073,578), further in view of Ogden et al. (10,242,582).

Regarding Claim 8, Artini et al. does not teach the claimed method of Claim 1, further comprising:
for each respective region in the one or more regions:
determining one or more emergency destinations based on the modified flight path and a safe descent direction for the respective region relative to the modified flight path.
However, Ogden et al. (10,242,582) teaches determining one or more suitable emergency landing locations in the event of an emergency, and determining a descent rate of an aircraft at multiple altitudes based on terrain that affects the descent of the aircraft (Ogden et al.; see col.5, particularly lines 36-67 and col.6, particularly lines 1-12, and col.8, particularly lines 57-67 and col.9, particularly lines 1-57).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Artini et al. with the teachings of Ogden et al., and for each respective region in the one or 

Regarding Claim 9, Artini et al. does not teach the claimed method of Claim 8, wherein the one or more emergency destinations are determined based on one or more of:
wind conditions at the one or more emergency destinations;
visibility conditions at the one or more emergency destinations;
weather conditions at the one or more emergency destinations;
distance from the modified flight path to the one or more emergency destinations; or
runway lengths at the one or more emergency destinations.
However, Ogden et al. (10,242,582) teaches determining one or more suitable emergency landing locations in the event of an emergency, and determining a descent rate of an aircraft at multiple altitudes based on terrain that affects the descent of the aircraft (Ogden et al.; see col.5, particularly lines 36-67 and col.6, particularly lines 1-12, and col.8, particularly lines 57-67 and col.9, particularly lines 1-57), where the emergency landing locations may be determined based on a range of an aircraft at the time of the emergency (Ogden et al.; see col.4, particularly lines 3-20 and see col.5, particularly lines 36-63), which renders obvious determining an emergency landing location or “emergency destination” based on a distance of the emergency landing 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Artini et al. with the teachings of Ogden et al., and wherein the one or more emergency destinations are determined based on one or more of: wind conditions at the one or more emergency destinations; visibility conditions at the one or more emergency destinations; weather conditions at the one or more emergency destinations; distance from the modified flight path to the one or more emergency destinations; or runway lengths at the one or more emergency destinations, as rendered obvious by Ogden et al., in order to provide for “assisting an aircraft in an emergency landing” (Ogden et al.; see col.1, lines 62-64).

Regarding Claim 17, Artini et al. does not teach the claimed processing system of Claim 11, wherein the one or more processors are further configured to cause the processing system, for each respective region in the one or more regions, to: determine one or more emergency destinations based on the modified flight path and a safe descent direction for the respective region relative to the modified flight path.
Ogden et al. (10,242,582) teaches determining one or more suitable emergency landing locations in the event of an emergency, and determining a descent rate of an aircraft at multiple altitudes based on terrain that affects the descent of the aircraft (Ogden et al.; see col.5, particularly lines 36-67 and col.6, particularly lines 1-12, and col.8, particularly lines 57-67 and col.9, particularly lines 1-57).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Artini et al. with the teachings of Ogden et al., and for each respective region in the one or more regions, to determine one or more emergency destinations based on the modified flight path and a safe descent direction for the respective region relative to the modified flight path, as rendered obvious by Ogden et al., in order to provide for “assisting an aircraft in an emergency landing” (Ogden et al.; see col.1, lines 62-64).

Regarding Claim 18, Artini et al. does not teach the claimed processing system of Claim 17, wherein the one or more emergency destinations are determined based on one or more of:
wind conditions at the one or more emergency destinations;
visibility conditions at the one or more emergency destinations;
weather conditions at the one or more emergency destinations;
distance from the modified flight path to the one or more emergency destinations; or
runway lengths at the one or more emergency destinations.
Ogden et al. (10,242,582) teaches determining one or more suitable emergency landing locations in the event of an emergency, and determining a descent rate of an aircraft at multiple altitudes based on terrain that affects the descent of the aircraft (Ogden et al.; see col.5, particularly lines 36-67 and col.6, particularly lines 1-12, and col.8, particularly lines 57-67 and col.9, particularly lines 1-57), where the emergency landing locations may be determined based on a range of an aircraft at the time of the emergency (Ogden et al.; see col.4, particularly lines 3-20 and see col.5, particularly lines 36-63), which renders obvious determining an emergency landing location or “emergency destination” based on a distance of the emergency landing location from a point on a flight path where a descent may take place due to the emergency. Furthermore, Ogden et al. teaches that the emergency landing locations based on environmental attributes such as wind, where wind may be determined for a specific location and altitude (Ogden et al.; see col.8, particularly lines 57-67 and col.9, particularly lines 1-57 and col.6, particularly lines 57-67 and col.7, particularly lines 1-7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Artini et al. with the teachings of Ogden et al., and wherein the one or more emergency destinations are determined based on one or more of: wind conditions at the one or more emergency destinations; visibility conditions at the one or more emergency destinations; weather conditions at the one or more emergency destinations; distance from the modified flight path to the one or more emergency destinations; or runway lengths at the one or more emergency destinations, as rendered obvious by Ogden et .



Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Artini et al. (2005/0273249) in view of Caillaud et al. (8,392,038) further in view of McCusker (8,073,578), further in view of Dakin et al. (2013/0166113).

Regarding Claim 10, Artini et al. teaches the claimed method of Claim 1, further comprising:
…
determining the maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes (“…at least one LLF trajectory section corresponding to a low altitude trajectory part which makes it possible to follow the terrain overflown, which is able to be flown by the aircraft and which takes account of predictions of mass and of speed”, see P[0006]).
Artini et al. does not teach the bolded portions of the claimed
receiving an updated wind direction and updated wind speed for the plurality of altitudes between an actual cruise altitude and the altitude threshold; and
determining the maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes.
 Dakin et al. (2013/0166113) teaches determining wind profiles in real time by an aircraft system, where the aircraft may change altitudes to avoid turbulence by moving between various flight levels (Dakin et al.; P[0006], P[0033], P[0038], P[0100] and P[0124]), and where a wind profile contains speed and direction information (Dakin et al.; see P[0110]), where clearly if the aircraft may change altitude based on real time data, it is clear that a wind profile may be determined for any altitude whatsoever including for each of any two or more different altitudes or a “plurality of altitudes”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Artini et al. with the teachings of Dakin et al., and to receive an updated wind direction and updated wind speed for the plurality of altitudes between an actual cruise altitude and the altitude threshold, as rendered obvious by Dakin et al., in order to “measure wind profiles around an airborne vehicle to reduce turbulence and avoid collision with objects” (Dakin et al.; see P[0003]).

Regarding Claim 19, Artini et al. teaches the claimed processing system of Claim 11, wherein the one or more processors are further configured to cause the processing system to:
…
determine the maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes (“…at least one LLF trajectory section corresponding to a low altitude trajectory part which makes it possible to follow the 
Artini et al. does not teach the bolded portions of the claimed
receive an updated wind direction and updated wind speed for the plurality of altitudes between an actual cruise altitude and the altitude threshold; and
determine the maximum operating velocity for the aircraft across the ground for each of the plurality of altitudes.
However, Dakin et al. (2013/0166113) teaches determining wind profiles in real time by an aircraft system, where the aircraft may change altitudes to avoid turbulence by moving between various flight levels (Dakin et al.; P[0006], P[0033], P[0038], P[0100] and P[0124]), and where a wind profile contains speed and direction information (Dakin et al.; see P[0110]), where clearly if the aircraft may change altitude based on real time data, it is clear that a wind profile may be determined for any altitude whatsoever including for each of any two or more different altitudes or a “plurality of altitudes”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Artini et al. with the teachings of Dakin et al., and to receive an updated wind direction and updated wind speed for the plurality of altitudes between an actual cruise altitude and the altitude threshold, as rendered obvious by Dakin et al., in order to “measure wind profiles around an airborne vehicle to reduce turbulence and avoid collision with objects” (Dakin et al.; see P[0003]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662